Citation Nr: 0623450	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  04-07 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from February 1997 to 
February 2002.    

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 RO rating decision, which denied the 
veteran's claim of entitlement to service connection for a 
bilateral knee disability.  

In April 2006, the veteran appeared at the RO and testified 
in a personal hearing conducted by the undersigned Veterans 
Law Judge.  A transcript of the hearing has been associated 
with the claims file.  

It is noted that the veteran had initiated an appeal with 
regard to the RO's March 2002 assignment of an initial 
noncompensable rating for pseudofolliculitis barbae, and that 
RO issued him a statement of the case on the matter in June 
2003.  However, as the veteran never perfected his appeal as 
to the issue, it is no longer before the Board for 
consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

Remand is warranted in this appeal to ensure that all 
pertinent evidence is associated with the claims file, and to 
obtain a contemporary medical opinion as to the nature and 
etiology of any bilateral knee disability.  The veteran 
contends that he developed a bilateral knee disability during 
service.  It was his belief that he initially injured his 
knees in 1997 at Camp Pendleton, and he stated that he 
continued to have problems with his knees for the remainder 
of his service.  

A preliminary review of the record indicates that during 
service the veteran was treated for knee pain, usually in 
regard to the left knee, on numerous occasions from 1999 to 
2001.  On several visits in 2001 to include a physical 
examination for separation purposes in December 2001, the 
veteran was diagnosed with bilateral patellofemoral syndrome.  
After service, and in connection with his claim for VA 
disability benefits based on his knee complaints, the veteran 
was afforded a VA examination in June 2003.  His diagnosis 
was that of chronic knee pain with no anatomical findings.  
The Board notes, however, that the VA examiner apparently did 
not have the benefit of review of the veteran's service 
medical records in conjunction with the examination (which is 
also argued by the veteran's representative in a March 2006 
statement).  Further, while the examiner noted that there 
were no anatomical findings, such clinical findings as slight 
limitation of motion of both knees and mild crepitation on 
the left knee were noted.  The examiner also did not comment 
on whether or not the veteran's current knee pain symptoms 
were related to bilateral patellofemoral syndrome, with which 
the veteran was diagnosed in service just a year and a half 
prior to the VA examination.  Additionally, it is noted that 
an April 2006 VA outpatient record, which was submitted by 
the veteran at the time of his hearing, indicates in the 
assessment that he would probably benefit from further work-
up to determine the exact pathology of his knee pain, to 
include an MRI to rule out degenerative changes of the 
menisci.  

Based on the above, the Board finds that the VA examination 
of June 2003 is inadequate in order to adjudicate the 
veteran's claim and that he should be re-examined.  In that 
regard, VA's duty to assist a claimant includes providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Prior to the examination, the RO should obtain any records 
pertinent to the evaluation and treatment of the veteran.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  In that regard, the 
veteran testified in April 2006 that his initial post-service 
treatment for his knees was at the Dallas VA Medical Center 
(VAMC) in February or March 2002.  In fact, he indicated that 
all treatment in regard to his knees has been at the VA.  The 
RO should request these records.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain copies of 
records, relevant to evaluation of the 
veteran for knee problems, from the 
Dallas VAMC since discharge from service 
in February 2002.  

2.  The RO should arrange for the veteran 
to undergo a VA orthopedic examination in 
order to determine the nature and 
etiology of his bilateral knee condition.  
The claims folder must be made available 
to and reviewed by the examiner in 
conjunction with the examination.  All 
necessary tests, to include an MRI if 
deemed so, should be accomplished.  The 
examiner is requested to furnish an 
opinion as to whether any currently 
demonstrated knee disability is at least 
as likely as not related to the 
complaints of knee pain and diagnosis of 
bilateral patellofemoral syndrome during 
the veteran's period of active service 
from February 1997 to February 2002.  A 
complete rationale for all opinions 
expressed should be provided.  

3.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's claim 
of entitlement to service connection for a 
bilateral knee disability, based on a 
review of the entire evidentiary record.  
If the benefit sought on appeal remains 
denied, the RO should provide the veteran 
and his representative with a supplemental 
statement of the case and the opportunity 
to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the veteran's appeal.  
38 C.F.R. § 20.1100(b) (2005).


